Case 20-41308           Doc 148        Filed 03/16/20 Entered 03/16/20 15:36:41                     Main Document
                                                   Pg 1 of 6


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

     In re:                                                 )   Chapter 11
                                                            )
     FORESIGHT ENERGY LP, et al.,                           )   Case No. 20-41308-659
                                                            )
                             Debtors.                       )   Jointly Administered
                                                            )
                                                            )   Related Docket No.: 33

                  INTERIM ORDER AUTHORIZING THE RETENTION AND
                 EMPLOYMENT OF PAUL, WEISS, RIFKIND, WHARTON &
                 GARRISON LLP AS ATTORNEYS FOR THE DEBTORS AND
              DEBTORS IN POSSESSION EFFETIVE AS OF THE PETITION DATE

                    Upon the Application1 of the Debtors requesting entry of an interim order (this

 “Interim Order”), pursuant to sections 327(a) and 330 of the Bankruptcy Code, Bankruptcy Rules

 2014(a) and 2016, and Local Bankruptcy Rules 2014 and 2016, authorizing the retention and

 employment of Paul, Weiss as their attorneys with respect to the filing and prosecution of their

 chapter 11 cases, effective nunc pro tunc to the Petition Date, and upon the consideration of the

 Basta Declaration and the Moore Declaration in support thereof; and the Court being satisfied

 based on the representations made in the Application, the Basta Declaration, and the Moore

 Declaration that said attorneys represent no interest adverse to the Debtors’ estates with respect to

 the matters upon which they are to be engaged, that they are disinterested persons as that term is

 defined in section 101(14) of the Bankruptcy Code, as modified by section 1107(b) of the

 Bankruptcy Code, and that their employment is necessary and is in the best interests of the Debtors’

 estates; and it appearing that this Court has jurisdiction to consider the Application pursuant to 28

 U.S.C. §§ 157 and 1334 and Rule 81-9.01(B)(1) of the Local Rules of the United States District




 1
       All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Application.
Case 20-41308         Doc 148    Filed 03/16/20 Entered 03/16/20 15:36:41               Main Document
                                             Pg 2 of 6


 Court for the Eastern District of Missouri; and it appearing that venue of the Debtors’ chapter 11

 cases and the Application in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it

 appearing that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing

 that proper and adequate notice of the Application has been given and that no other or further

 notice is necessary; and a hearing having been held to consider the relief requested in the

 Application; and upon the record of the hearing and all of the proceedings had before the Court;

 and the Court having found and determined that the relief sought in the Application is in the best

 interests of the Debtors, their estates, their creditors, and all other parties in interest; and that the

 legal and factual bases set forth in the Application establish just cause for the relief granted herein;

 and after due deliberation and sufficient cause appearing therefor,

                 IT IS HEREBY ORDERED THAT:

                 1.      The Application is GRANTED on an interim basis to the extent set forth

 herein.

                 2.      The Debtors are authorized, pursuant to sections 327(a) and 330 of the

 Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local Bankruptcy Rules 2014 and

 2016, to employ and retain Paul, Weiss as their counsel in these chapter 11 cases effective as of

 the Petition Date.

                 3.      Paul, Weiss is authorized to render professional services to the Debtors as

 described in the Application and the Engagement Letter. Specifically, but without limitation, Paul,

 Weiss shall provide services related to

                         (a)     providing legal advice with respect to the Debtors’ powers and
                                 duties as debtors in possession in the continued operation of their
                                 business and management of their properties;

                         (b)     advising and consulting on the conduct of these chapter 11 cases,
                                 including all of the legal and administrative requirements of
                                 operating in chapter 11;
Case 20-41308       Doc 148    Filed 03/16/20 Entered 03/16/20 15:36:41            Main Document
                                           Pg 3 of 6


                       (c)    attending meetings and negotiating with representatives of creditors
                              and other parties in interest;

                       (d)    taking action necessary to protect and preserve the Debtors’ estates,
                              including the prosecution of actions on the Debtors’ behalf,
                              defending any action commenced against the Debtors, and
                              representing the Debtors in negotiations concerning litigation in
                              which the Debtors are involved, including objections to claims filed
                              against the Debtors’ estates;

                       (e)    preparing pleadings in connection with these chapter 11 cases,
                              including motions, applications, objections, replies, answers, orders,
                              reports, and papers necessary or otherwise beneficial to the
                              administration of the Debtors’ estates;

                       (f)    representing the Debtors in connection with obtaining authority to
                              continue using cash collateral and post-petition financing;

                       (g)    advising the Debtors in connection with any potential sale of assets;

                       (h)    advising and assisting the Debtors with financing and transactional
                              matters as such may arise during these chapter 11 cases;

                       (i)    appearing in Court and any appellate courts to represent the interests
                              of the Debtors’ estates;

                       (j)    advising the Debtors regarding tax matters;

                       (k)    taking any necessary action on behalf of the Debtors to negotiate,
                              prepare and obtain approval of a disclosure statement and
                              confirmation of a chapter 11 plan and all documentation related
                              thereto; and

                       (l)    performing all other legal services for the Debtors that may be
                              necessary and proper in these proceedings.

               4.      Paul, Weiss shall apply for compensation of professional services and

 reimbursement of expenses incurred in connection with the chapter 11 cases in compliance with

 sections 330 and 331 of the Bankruptcy Code and the applicable provisions of the Bankruptcy

 Rules, the Local Bankruptcy Rules, the Fee Guidelines, and the Orders.

               5.      Paul, Weiss shall use its best efforts to avoid any duplication of services

 provided by any of the Debtors’ other Chapter 11 Professionals in these chapter 11 cases.
Case 20-41308         Doc 148   Filed 03/16/20 Entered 03/16/20 15:36:41             Main Document
                                            Pg 4 of 6


                6.       To the extent the Application is inconsistent with this Order, the terms of

 this Interim Order shall govern.

                7.       Notice of the Application as provided therein is hereby deemed good and

 sufficient notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the

 Local Bankruptcy Rules are satisfied by such notice.

                8.       Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

 Interim Order shall be immediately effective upon its entry.

                10.      A final hearing (the “Final Hearing”) on the Application shall be held on

 April 3, 2020 at 10:00 a.m. (prevailing Central Time) in the United States Bankruptcy Court,

 111 S. Tenth Street, Courtroom 7-North, St. Louis, Missouri 63102. Any objections or responses

 to entry of a final order shall be filed in writing with the Court by 11:59 p.m. (prevailing Central

 Time), on March 30, 2020, and shall be served on: (a) proposed counsel to the Debtors, Paul,

 Weiss, Rifkind, Wharton & Garrison LLP, (Attention: Alice Belisle Eaton and Patrick Steel);

 (b) proposed co-counsel to the Debtors, Armstrong Teasdale LLP (Attention: Richard W. Engel,

 Jr. and John G. Willard); (c) the U.S Trustee; (d) counsel to the Ad Hoc First Lien Group;

 (e) counsel to the Ad Hoc Crossover Group; (f) counsel to the Facilities Agent; (g) counsel to the

 Term Agent; (h) counsel to the Indenture Trustee; (i) counsel to the collateral trustee under the

 Debtors’ secured debt facilities; (j) counsel to the DIP Agent; (l) counsel to DIP Lenders;

 (m) counsel to Murray Energy Corporation; (n) counsel to Reserves; (o) the Internal Revenue

 Service; (p) the Securities and Exchange Commission; (q) the United States Attorney’s Office for

 the Eastern District of Missouri; (r) the state attorneys general for all states in which the Debtors

 conduct business; (n) counsel to the Committee; and (o) the holders of the 30 largest unsecured

 claims against the Debtors, on a consolidated basis (collectively, the “Notice Parties”). In the
Case 20-41308         Doc 148    Filed 03/16/20 Entered 03/16/20 15:36:41            Main Document
                                             Pg 5 of 6


 event no objections to entry of a final order on the Application are timely received, this Court may

 enter such final order without need for the Final Hearing.

                11.      The requirements set forth in Bankruptcy Rule 6003(b) are satisfied because

 the relief sought by the Application is necessary to avoid immediate and irreparable harm.

                12.      No later than two (2) business days after the date of this Interim Order, the

 Debtors shall serve a copy of this Interim Order on the Notice Parties, and shall file a certificate

 of service no later than twenty-four (24) hours after service.



                                                                  KATHY A. SURRATT-STATES
                                                                   Chief U.S. Bankruptcy Judge
 DATED: March 16, 2020
 St. Louis, Missouri
 jjh
Case 20-41308     Doc 148    Filed 03/16/20 Entered 03/16/20 15:36:41   Main Document
                                         Pg 6 of 6


 Order Prepared By:

 Paul M. Basta (admitted pro hac vice)
 Alice Belisle Eaton (admitted pro hac vice)
 Alexander Woolverton (admitted pro hac vice)
 PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
 1285 Avenue of the Americas
 New York, New York 10019
 Tel: (212) 373-3000
 Fax: (212) 757-3990
 Email: pbasta@paulweiss.com
        aeaton@paulweiss.com
        awoolverton@paulweiss.com

 Proposed Counsel to the Debtors and Debtors in Possession
